 Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 1 of 15 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE                                   niED
                                                                                             _IW OPEN COURT
                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division
                                                                                      G   JU.22 2Qai
                                                                                         ttERKLLS-DlSnnCTCOURI

UNITED STATES OF AMERICA                                      No. I;20-CR-167


               V.                                             Counts 1-5: 18 U.S.C. §§ 1343 and 2
                                                              (Wire Fraud)
DANIEL BOICE,
                                                              Count 6: 15 U.S.C.§§ 78j(b); 78ff; 17
                                                              C.F.R. § 240.I0b-5(Securities Fraud)

                                                              Counts 7-8: 18 U.S.C. §§ 1957 and 2
                       Defendant.                             (Unlawful Monetary Transaction)

                                                              Forfeiture Notice


                                         INDICTMENT


                             July 2020 Term - at Alexandria, Virginia

       THE GRAND JURY CHARGES THAT:


       At all times material to this Indictment, unless otherwise stated:

                                    Introductory Allegations


       1.      Defendant DANIEL BOICE("BOICE") was the co-founder and chief executive

officer("CEO")of Trustify, Inc.("Trustify"), which was incorporated in or around 2015 in

Delaware. Trustify's original principal place of business was in Washington, D.C., and it moved

its offices to Arlington, Virginia, within the Eastern District of Virginia, in or around 2016.

BOICE also resided in Alexandria, Virginia beginning in or around November 2015.

       2.      Trustify's primary business purpose was to provide a service that connected

individual and corporate clients with private investigators. BOICE raised money by selling

shares of Trustify stock to investors. Trustify filed documents with the Securities and Exchange
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 2 of 15 PageID# 2
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 3 of 15 PageID# 3
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 4 of 15 PageID# 4
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 5 of 15 PageID# 5
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 6 of 15 PageID# 6
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 7 of 15 PageID# 7
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 8 of 15 PageID# 8
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 9 of 15 PageID# 9
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 10 of 15 PageID# 10
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 11 of 15 PageID# 11
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 12 of 15 PageID# 12
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 13 of 15 PageID# 13
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 14 of 15 PageID# 14
Case 1:20-cr-00167-TSE Document 1 Filed 07/22/20 Page 15 of 15 PageID# 15
